DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The examiner has amended the claims to reflect the amendments in regards to the claims received on 15 January 2021 that were entered with the RCE filed 22 February 2021.

The application has been amended as follows: 

Claim 1 - (Currently Amended)
A method for reducing the display of duplicate push notifications in a device having a plurality of applications, the duplicate push notifications being generated by one of the plurality of applications, the method comprising: 
identifying a first one of the plurality of applications as a preferred one of the plurality of applications from which push notifications are to be displayed on the device; 
determining the focus of each of the duplicate push notifications; 
determining whether the focus of a first push notification received from the first one of the plurality of applications is the same as the focus of a second push notification received from a second by having requested a user of the device to provide input as to similarity and updating a remote database based on the user input, the input being operable to be used with other devices of different users having the first one and the second one of the plurality of applications; and 
responsive to the focus of the first push notification being the same as the focus of the second push notification, and based on a predetermined time that elapsed between the first push notification and the second push notification, based on a historical analysis of an amount of time that lapses between notifications of the determined focus, displaying on the device only the first push notification.

Claim 4 – (Canceled)

Claim 5 – (Currently Amended)
The method of claim [[4]]1, wherein the determination as to whether the focus of a first push notification received from the first one of the plurality of applications is the same as the focus of a second push notification received from a second one of the plurality of applications comprises accessing the remote database updated to reflect the determined similarity of the first one and the second one of the push notifications.

Claim 6 – Currently Amended
The method of claim [[4]]1, wherein the user input from the user of the device is used to train a machine learning algorithm regarding a duplicate notification.

Claim 8 - (Currently Amended) 

one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system comprises: 3 of 11Application No.: 16/421,926 
an installation module which identifies a first one of the plurality of applications as a preferred one of the plurality of applications from which push notifications are to be displayed on the device; and 
an execution module comprising: 
a focus determination module which determines the focus of each of the duplicate push notifications; 
a focus similarity detection module which determines whether the focus of a first push notification received from the first one of the plurality of applications is the same as the focus of a second push notification received from a second one of the plurality of applications by having requested a user of the device to provide input as to similarity and updating a remote database based on the user input, the input being operable to be used with other devices of different users having the first one and the second one of the plurality of applications; and 
a notification display module which, responsive to the focus of the first push notification being the same as the focus of the second push notification, and based on a predetermined time that elapsed between the first push notification and the second push notification, based on a historical analysis of an amount of time that lapses between notifications of the determined focus, displays on the device only the first push notification.

Claim 11 – (Canceled)

Claim 12 – (Currently Amended)
The computer system of claim [[11]]8, further comprising accessing the remote database updated to reflect the determined similarity of the first one and the second one of the push notifications.

Claim 13 – (Currently Amended)
The computer system of claim [[11]]8, wherein the user input from the user of the device is used to train a machine learning algorithm regarding a duplicate notification.

Claim 14 – (Currently Amended)
A computer program product for reducing the display of duplicate push notifications in a device having a plurality of applications, the duplicate push notifications being generated by one of the plurality of applications, the computer program product comprising: 
one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to: 
identify a first one of the plurality of applications as a preferred one of the plurality of applications from which push notifications are to be displayed on the device; 
determine the focus of each of the duplicate push notifications; 
determine whether the focus of a first push notification received from the first one of the plurality of applications is the same as the focus of a second push notification received from a second by having requested a user of the device to provide input as to similarity and updating a remote database based on the user input, the input being operable to be used with other devices of different users having the first one and the second one of the plurality of applications; and 
responsive to the focus of the first push notification being the same as the focus of the second push notification, and based on a predetermined time that elapsed between the first push notification and the second push notification, based on a historical analysis of an amount of time that lapses between notifications of the determined focus, display on the device[[s]] only the first push notification.

Claim 17 – (Canceled)

Claim 18 – (Currently Amended)
The computer program product of claim [[17]]14, wherein the determination as to whether the focus of a first push notification received from the first one of the plurality of applications is the same as the focus of a second push notification received from a second one of the plurality of applications comprises accessing the remote database updated to reflect the determined similarity of the first one and the second one of the push notifications.

Claim 19 – (Currently Amended)
The computer program product of claim [[17]]14, wherein the user input from the user of the device is used to train a machine learning algorithm regarding a duplicate notification.

Allowable Subject Matter
Claims 1-3, 5-10, 12-16, and 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451